Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues Noda does not teaches a detecting unit configured to detect a shifted viewing state in which the eye shifts from a position corresponding to a center of the screen on the eye image by determining whether or not a position of a pupil image or a Purkinje image on the eye image satisfies a predetermined condition
Examiner disagrees, Noda teaches a detecting unit configured to detect a shifted viewing state in which the eye shifts from a position corresponding to a center of the screen on the eye image by determining whether or not a position of a pupil image or a Purkinje image on the eye image satisfies a predetermined condition (Fig. 5: s100-s130; Fig. 4: eyeball position estimation unit 140a, discrepancy estimation unit 140b; 0066; 0059-64: Pukinje image; Fig. 7: prompt “return your eye position to the center of the finder”, return implies that it was there once and detected that it moved away)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 8-10, 12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Noda discloses:
1. and under similar rationale 22 and 23.  An electronic device capable of acquiring an eye image by capturing an image of an eye looking at a screen of a display through an eye window frame (0033: an imaging apparatus connected to an electronic view finder; 0049: The eyeball position estimation unit 140a estimates the position of the eye E of a user looking at the display unit 150. The eyeball position estimation unit 140a estimates the user's line-of-sight direction (optical axis vector) and eyeball position on the basis of a captured image of the user's eye E which is acquired by detecting the reflected light of the light radiated to the eye of the user looking into the eyecup 145 of the EVF 14 from the light sources 148), the electronic device comprising at least one memory and at least one processor (Fig. 4: control unit 130, storage unit 160, information processing unit 140) which function as: a first estimating unit configured to estimate a viewed point of the eye on the screen on a basis of the eye image (Fig. 5: s100-s120).
Noda does not explicitly disclose the following, however Noda teaches and a detecting unit configured to detect a shifted viewing state in which the eye shifts from a position corresponding to a center of the screen on the eye image by determining whether or not a position of a pupil image or a Purkinje image on the eye image satisfies a predetermined condition (Fig. 5: s100-s130; Fig. 4: eyeball position estimation unit 140a, discrepancy estimation unit 140b; 0066; 0059-64: Pukinje image; Fig. 7: prompt “return your eye position to the center of the finder”, return implies that it was there once and detected that it moved away)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to perform a step following a decision/conditional statement regarding how to use the information obtained (Noda Fig. 5)


3. The electronic device according to claim 1, wherein the screen is viewable through the eye window frame and an eyepiece optical system, and the position corresponding to the center of the screen is a position corresponding to an optical axis of the eyepiece optical system (Fig. 2; 0035-7).

4. The electronic device according to claim 1, further comprising: the display, the eye window frame, and an image sensor configured to capture an image of the eye (Fig. 2; 0035-7).

8. The electronic device according to claim 1, wherein the at least one memory and at least one processor further function as: a processing unit configured to perform predetermined processing in a case where the shifted viewing state is detected (0041: outputs an imaging instruction to the imaging unit 146 when outputting a line-of-sight detection instruction to the control circuit).

9. The electronic device according to claim 8, wherein the predetermined processing is processing for prompting a user to eliminate the shifted viewing state (Fig. 7: message 220).

10. The electronic device according to claim 8, wherein the predetermined processing is a predetermined notification (Fig. 7: message 220).

12. The electronic device according to claim 8, wherein an indicator at which the eye is to look is displayed on the screen, and the predetermined processing is processing of moving a position of the indicator closer to the center of the screen (Fig. 12; 0094).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Lee et al. US 2015/0199007 from IDS.
Noda Discloses:
2. The electronic device according to claim 1, 
Noda does not explicitly disclose the following, however Lee teaches wherein the detecting unit detects, as the shifted viewing state, a state in which a predetermined condition, including a condition that a difference between the position of the pupil image or the Purkinje image and the position corresponding to the center of the screen is greater than a predetermined threshold, is satisfied (0034, figs. 6a & b; 0075).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to a reference value or a range of a reference value that is used to determine whether the input is an intended input (Lee 0034)
	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of George-Svahn et al. US 2021/0141451.
7. The electronic device according to claim 1, 
Noda does not explicitly disclose the following, however George teaches wherein the detecting unit detects the shifted viewing state during a calibration operation for acquiring a parameter used to estimate the viewed point. (0124).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine a quality of tracking calibration quality based off user preferences (George 0124)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of McDonald et al. US 2016/0373156.
11. The electronic device according to claim 8, 
Noda does not explicitly disclose the following, however McDonald teaches wherein the predetermined processing is reduction of an image displayed on the screen (0035).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to allow for privacy or aesthetic purposes (McDonald 0035)

Allowable Subject Matter
Claims 5, 6, and 13-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of the objected claims, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/Examiner, Art Unit 2483